Citation Nr: 9923278	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-09 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service connection for degenerative disease, lumbosacral 
spine, status post L4-S1 fusion due to spondylolisthesis.  


REPRESENTATION

Appellant represented by:	Melinda Hart, attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served active duty from January 1976 to September 
1976.  

This case was previously before the Board of Veterans' 
Appeals (Board), but was remanded in December 1996 and again 
in November 1998.  Over the intervening period, in December 
1997, the RO granted service connection for a low back 
condition.  A 10 percent evaluation was assigned under the 
provisions of 38 C.F.R. § 4.71a, Code 5295.  Later, in a 
February 1999 rating, the RO granted a 20 percent rating.  At 
that time the service-connected disability was reclassified 
as degenerative disease, lumbosacral spine, status post L4-S1 
fusion due to spondylolisthesis.  The 20 percent rating was 
provided under the provisions of 38 C.F.R. § 4.71a, Codes 
5293-5292.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's low back disability is currently manifested 
by a range of motion limited to 40 degrees of flexion, 20 
degrees of extension, 20 degrees of lateral flexion and 30 
degrees of rotation; the veteran has no muscle spasm and 
limitations in motion were considered to be due to habitual 
limitations and lack of effort more so than to pain.  

3.  No functional loss due to back pain was realized during 
the most recent VA examination.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
degenerative disease with post operative residuals of a 
fusion of L4-S1 due to spondylolisthesis, have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, Code 5292, 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected degenerative disease of the lumbar spine 
with postoperative residuals of a fusion of the L4-S1 due to 
spondylolisthesis.  That is, he has presented a claim that is 
plausible.  I am also satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran.  All relevant facts have been 
properly developed.  The recent examinations provide 
sufficient information to rate the disability in accordance 
with the applicable rating code.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, historically, the veteran sustained 
a injury to his lower back when he fell down a flight of 
stairs while on active duty.  Eventually, in 1978, he 
underwent a L4-S1 spinal fusion due to mild grade 1 
spondylolisthesis.  He stated that it relieved his pain to 
some extent.  At the December 1998 VA examination, the 
veteran noted that he had been employed as a truck driver, 
but his pain worsened to the point that he could no longer 
perform that type of work.  After that, he worked as a 
foreman in a construction company for approximately a year.  
However, he incurred an on-the-jog injury in 1989, and was 
not able to work since that time.  The veteran reported that 
he had been receiving Social Security disability benefits 
since 1993 or 1994.  

Service connection was established in December 1997 for a low 
back condition.  A 10 percent evaluation was assigned under 
the provisions of 38 C.F.R. § 4.71a, Code 5295.  Later, in a 
February 1999 rating, the RO granted a 20 percent rating.  At 
that time the service-connected disability was reclassified 
as degenerative disease, lumbosacral spine, status post L4-S1 
fusion due to spondylolisthesis.  The 20 percent rating was 
provided under the provisions of 38 C.F.R. § 4.71a, Codes 
5293-5292.  These provisions pertain to limitation of motion 
in the lumbar spine and degenerative disc disease.  

A 20 percent rating is warranted for moderate intervertebral 
disc syndrome with recurring attacks.  The next higher 
evaluation of 40 percent requires severe disablement with 
recurring attacks with intermittent relief.  
38 C.F.R. § 4.71a, Code 5293.  The report of the December 
1998 VA examination shows that the examiner concluded that 
the veteran's problems in his lower extremities that 
prevented him from walking were associated with cellulitis of 
the lower extremities, rather than low back disability.  The 
physical examination showed no paraspinal tenderness or 
muscle spasm.  A well-healed surgical scar was observed on 
the spine on the right of the paramedian area from L4-S1 
which was nontender.  There is nothing currently in the 
record that would indicate that the veteran currently 
demonstrates severe intervertebral disc syndrome.  

With respect to limitation of motion, a 20 percent rating is 
provided for moderate limitation.  The next higher evaluation 
of 40 percent requires severe limitation of motion.  
38 C.F.R. § 4.71a, Code 5292.  In the veteran's case, the 
most recent VA examination shows that although the veteran 
was observed to walk in stooped posture, he was able to stand 
straight without discomfort except that he indicated that he 
felt strange about standing upright.  The range of motion was 
characterized by 40 degrees of flexion, 20 degrees of 
extension, 20 degrees of lateral flexion and 30 degrees of 
rotation.  The examiner in a January 1999 report indicated 
that normal values were 95 degrees of flexion, extension of 
35 degrees, lateral flexion to 35 degrees and rotation to 40 
degrees.  I conclude therefore that no more than moderate 
limitation of motion has been demonstrated.  The severe 
disablement necessary for the next higher evaluation has not 
been demonstrated.  

Consideration should be given to whether the veteran has 
demonstrated the functional loss due to pain that would be 
equivalent to an evaluation in excess of the current 
schedular 20 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
De Luca v. Brown, 8 Vet. App. 202 (1995).  Factors listed in 
38 C.F.R. § 4.45 include less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  

The veteran demonstrated pain at the December 1998 VA 
examination.  He was observed to be sensitive to light touch 
through the back.  Sensory examination was not accomplished 
due to severe discomfort and sensitivity to touch.  Straight 
leg raising tests actively was negative until 70 degrees and 
passively at 90 degrees.  The veteran was reported to 
complain of moderate to severe low back pain.  The veteran 
complained of pain in the lower back while performing 
Patrick's test which is abduction and internal rotation of 
the hips.   

The examiner noted that the veteran was able to remove his 
shoes and socks without any difficulty while sitting in the 
chair.  He was able to sit on the examination table without 
any difficulty.  After completion of the examination, the 
veteran was able to sit in the chair an bring his feet back 
into Patrick's sign position which is abduction and internal 
rotation of the hips without any discomfort in the lower 
back, without change in demeanor that would indicate any type 
of distress or discomfort.  He was able to dress without any 
difficulty and walked with the same stooped posture again.  

The examiner noted that there did not appear to be any 
functional loss for his day to day activities.  The veteran 
was noted to be functionally independent and without 
medication.  The examiner offered the opinion that the 
veteran:

"[r]ange of motion limitations can be 
mostly due to his postural changes which 
are either due to pain or habitual and 
the limitations in the range of motion 
are mostly due to spasm or habit or due 
to lack of effort and in  this case, I 
think it is due to habit and lack of 
effort than due to spasm alone.  During 
the examination, I had not noticed any 
spasm of the muscles or guarding of the 
muscles or tightness of the muscles...."  

It is impossible for me to tell what the 
functional loss would be due to the back 
pain as from his own description I had 
no[t] realized any major functional loss 
in his day to day activities due to back 
pain...."

Neither the medical records and reports nor the veteran's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability; incoordination, pain 
on movement, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a higher rating.  
The preponderance of the evidence is against an evaluation in 
excess of 20 percent for degenerative disease with residuals 
of a spinal fusion of L4-S1.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1996) in the first instance.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  I note that the 
veteran has not required any recent hospitalizations for his 
service-connected disability.  Moreover, he has not submitted 
sufficient evidence that his back disability is productive of 
marked interference with his employment.  I take note of a 
statement submitted by his physician in March 1999 that 
states that the veteran is rendered 100 percent disabled by 
reason of his service-connected disability.  However, this 
allegation is not supported by the clinical evidence 
currently of record showing that the veteran's primary 
physical complaints are related to cellulitis of the lower 
extremities which prevents him from walking.  For instance, 
there is other evidence that supports that finding that the 
veteran's current disability picture is complicated by 
cirrhosis of the liver and cellulitis of the lower 
extremities.  Particularly in view of the recent findings 
that no appreciable functional loss could be attributed to 
the veteran's back disability, in light of the veteran's 
statement that he attempted to perform his own household 
chores at home, I find no basis for consideration of an 
extraschedular rating.  The veteran is advised that an 
evaluation of 20 percent of itself reflects consideration of 
some degree of impairment of vocational activities due to 
service connected disability.  


ORDER

An evaluation in excess of 20 percent for degeneration with 
residuals of fusion of the L4-S1, is denied.  



		
	SABRINA M. TILLEY
	Acting Member, Board of Veterans' Appeals



 

